AO 94 (Rev. 06/09)Commitment to Another District



                                    United States District Court
                                                               for the

                                                     District of South Dakota


                 United States of America
                               V.

                   THOMAS G BARES                                         Case No. 5:20-MJ-182


                                                                             Charging District's
                           Defendant                                         Case No. 1:20mj4318


                                           COMMITMENT TO ANOTHER DISTRICT


         The defendant has been ordered to appear in the                 Northern        District of Ohio
(ifapplicable)                                     division. The defendant may need an interpreter for this language:


         The defendant: ^^ill retain an attorney.
                               □ is requesting court-appointed counsel.

         The defendant remains in custody after the initial appearance.

        IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date:             08/24/2020
                                                                                         Judge's signature


                                                                     Daneta Wollmann - United States Magistrate Judge
                                                                                       Printed name and title
